IN THE SUPREME COURT OF THE STATE OF NEVADA


                JORJA MOSLEY,                                              No. 68262
                                        Appellant,
                             vs.
                DARROL S. MOSLEY,                                                  FILED
                                        Respondent.
                                                                                   JUL 1 1 2016
                                                                                  TRACIE K. LINDEMAN
                                                                               CLERK OF SUPREME COURT

                                                                              BY
                                                                                    DEPUTY CLERK
                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order denying appellant's
                motion for new trial challenging the divorce decree. Eighth Judicial
                District Court, Family Court Division, Clark County; Eighth Judicial
                District Court Dept. B, Judge.
                            On May 24, 2016, this court entered an order directing
                appellant to file and serve the civil proper person appeal statement within
                15 days. We cautioned appellant that failure to timely comply with our
                order could result is dismissal of this appeal as abandoned. Appellant has
                filed to file the proper person appeal statement or otherwise communicate
                with this court; accordingly, we conclude that appellant has abandoned
                this appeal, and we
                            ORDER this appeal DISMISSED.




                                                 akCiArsy             J
                                        Cherry
                                                           0         • •

                                           J.
                Douglas                                   Gibbofis

SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                         1(1'11368
                cc: Eighth Judicial District Court Dept. B, Family Court Division
                      Jorja Mosley
                      Solomon Dwiggins & Freer, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2